Mr. Justice Gridley delivered the opinion of the court. 2. Abstbacts of title, § 3*—when abstract insufficient without certificate from abstract company. Where under a contract for the exchange of land one of the vendors was to furnish a “proper” abstract within a certain time, and the abstract furnished was rejected because showing title in a person other than the vendor, and on being returned contained an inserted page showing a conveyance by the record owner to a person bearing a name similar to vendor’s, there being no certificate from the abstract company furnishing the abstract showing by whom such page had been inserted, such an abstract is not a “proper” abstract within the contract.